United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1158
                                   ___________

Kathy Lee Blake,                        *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Tyson Foods, Inc.,                      *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: December 30, 2009
                                Filed: January 7, 2010
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Kathy Blake appeals the district court’s1 adverse grant of summary judgment
in her employment discrimination action. After reviewing the record de novo, and
viewing it in the light most favorable to Blake, see Didier v. Schwan Food Co., 465
F.3d 838, 841 (8th Cir. 2006) (standard of review), we conclude that summary
judgment was proper for the reasons stated by the district court. Accordingly, we
affirm. See 8th Cir. R. 47B.


      1
      The Honorable William A. Knox, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).